 



Exhibit 10.4
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT
     THIS NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT (the “Agreement”) is
made and entered effective the ___day of                     , 200___, by and
between PETROHAWK ENERGY CORPORATION, a Delaware corporation (the “Company”),
and                                          (the “Non-Employee Director”).
     WHEREAS, to carry out the purposes of the Company’s SECOND AMENDED AND
RESTATED 2004 NON-EMPLOYEE DIRECTOR INCENTIVE PLAN (the “Plan”), the Company
desires to issue shares of the common stock of the Company to the Non-Employee
Director pursuant to the terms of this Agreement and the Plan (“Restricted
Stock”).
     NOW THEREFORE, in consideration of the mutual agreements and other matters
set forth herein and in the Plan, the Company and the Non-Employee Director
hereby agree as follows:
     1. Grant. The Company hereby grants to Non-Employee Director
                                         (___) shares of Restricted Stock (the
“Shares”) on the terms and conditions set forth herein and in the Plan, which
Plan is incorporated herein by reference.
     2. Vesting.
     (a) The legal ownership of the Shares shall vest on                     
___, 200___provided that the Non-Employee Director is a non-employee director of
the Company on such date and has served as a non-employee director of the
Company for the entire six-month period preceding such date.
     (b) Upon Non-Employee Director’s termination as a director of the Company,
any Shares which are not vested shall be forfeited and returned to the Company,
except that:
(i) If Non-Employee Director’s service with the Company terminates by reason of
Disability, legal ownership of the Shares shall fully vest as of the date of
such termination. For purposes hereof, the term Disability shall mean a physical
or mental infirmity which impairs the Director’s ability to substantially
perform his or her duties for a period of one hundred eighty (180) consecutive
days.
(ii) If Non-Employee Director dies while serving on the board of directors of
the Company (the “Board”), the Shares shall fully vest on the date of death.
     3. Beneficial Ownership. Unless and until the Shares are forfeited to the
Company or transferred by Non-Employee Director (in accordance with this
Agreement and applicable law), Non-Employee Director shall have beneficial
ownership of the Shares, including the right to receive dividends and the right
to vote the Shares.

 



--------------------------------------------------------------------------------



 



     4. Stock Certificates.

  (a)   A certificate representing the Shares shall be registered in the name of
Non-Employee Director. Until the expiration of the period of time during which
the Shares remain subject to the restrictions or vesting set forth in this
Agreement (“Restriction Period”), the certificate representing the Shares shall
be held in escrow by the Company for the account of Non-Employee Director.    
(b)   Each stock certificate issued in the name of Non-Employee Director
pursuant to this Agreement shall bear the following restrictive legend:        
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS CONTAINED
IN A NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT DATED AS OF
__________ ____, 200___BY AND BETWEEN PETROHAWK ENERGY CORPORATION AND
______________. A COPY OF WHICH IS ON FILE AT THE OFFICE OF THE CORPORATION’S
SECRETARY.

     5. Transfer Restrictions. Except as approved by the Company, the Shares
shall not be transferable or assignable by Non-Employee Director other than by
will or the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by Section 414(p) of the Internal Revenue Code of
1986, as amended (the “Code”). No transfer by will, trust, or by the laws of
descent and distribution shall be effective to bind the Company unless the
Board, the Compensation Committee of the Board or other such committee as the
Board shall appoint to administer the Plan as permitted by the Plan
(collectively herein the “Committee”) has been furnished with a copy of the
deceased Non-Employee Director’s enforceable will, trust or such other evidence
as the Committee deems necessary to establish the validity of the transfer. Any
attempted transfer in violation of this provision shall be void and ineffective.
     6. Vesting Restrictions. Except as provided under the terms of the Plan and
in paragraph 2(b), the Shares will vest only during Non-Employee Director’s
lifetime while Non-Employee Director remains a director of the Company.
     7. Withholding of Tax. To the extent that the granting of the Shares or the
lapse of restrictions applicable to such Shares results in compensation income
to the Non-Employee Director for federal or state income tax purposes,
Non-Employee Director shall pay to the Company (in cash or to the extent
permitted by the Committee, shares of common stock of the Company held by the
Non-Employee Director whose value is equal to the amount of the Non-Employee
Director’s tax withholding liability as determined by the Committee) any
federal, state or local taxes of any kind required by law to be withheld, if
any, with respect to the Shares. The Company, to the extent permitted by law,
has the right to deduct from any payment of any kind

2



--------------------------------------------------------------------------------



 



otherwise due to the Non-Employee Director from the Company any federal, state
or local taxes of any kind required by law to be withheld with respect to the
Shares. The Company is further authorized in its discretion to satisfy any such
withholding requirement out of shares of Restricted Stock of the Non-Employee
Director held by the Company.
     8. Securities Law. Non-Employee Director agrees that the Shares will not be
sold or otherwise disposed of in any manner which would constitute a violation
of any applicable securities laws, whether federal or state. Non-Employee
Director also agrees (i) that the certificates representing the Shares may bear
such legend or legends as the Committee deems appropriate in order to assure
compliance with applicable securities laws, and (ii) that the Company may refuse
to register the transfer of such Shares on the stock transfer records of the
Company if such proposed transfer would, in the opinion of counsel satisfactory
to the Company, constitute a violation of any applicable securities laws and
(iii) that the Company may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the Shares.
     9. No Rights to Directorship. Nothing contained in this Agreement shall
confer upon the Non-Employee Director the right to continue as a director of the
Company.
     10. Representations and Warranties of Director. The Non-Employee Director
represents and warrants to the Company as follows:

  (a)   The Non-Employee Director has received a copy of the Plan and has read
and understands the terms of the Plan and this Agreement, and agrees to be bound
by their terms and conditions. The Non-Employee Director acknowledges that there
may be adverse tax consequences upon the vesting of the Shares or disposition of
the Shares once vested, and that the Non-Employee Director should consult a tax
adviser prior to such time.     (b)   The Non-Employee Director agrees to sign
such additional documentation as may reasonably required from time to time by
the Company in connection with this Agreement.

     11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Non-Employee Director.
     12. Governing Laws. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.
     13. Modification. This Agreement may not be modified except in writing
signed by the parties hereto or their respective successors and permitted
assigns.
     14. Headings. The headings of paragraphs in this Agreement are for
convenience of reference only, do not constitute a part of this Agreement, and
shall not be deemed to limit or

3



--------------------------------------------------------------------------------



 



alter any of the provisions of this Agreement.
     15. Defined Terms. Except as otherwise provided in this Agreement, or
unless the context clearly indicates otherwise, capitalized terms used but not
defined in this Agreement have the definitions as provided in the Plan. In the
event of a conflict or inconsistency between the discretionary terms and
provisions of the Plan and the provisions of this Agreement, this Agreement
shall govern and control.
     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date first above written.

              PETROHAWK ENERGY CORPORATION
 
       
 
  By:    
 
     
 
  Name:     
 
     
 
  Title:    
 
     
 
            NON-EMPLOYEE DIRECTOR
 
             
 
  Print Name:
 
       

4